IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs October 18, 2011

            STATE OF TENNESSEE v. THOMAS G. MCCONNELL

                 Appeal from the Circuit Court for Williamson County
                    No. II CR 075042 Timothy L. Easter, Judge




              No. M2011-00675-CCA-R3-CD - Filed December 13, 2011


The Defendant, Thomas G. McConnell, pled guilty in the Circuit Court for Williamson
County to driving under the influence, second offense, a Class A misdemeanor. See T.C.A.
§ 55-10-401 (2008) (amended 2010). He was sentenced to eleven months and twenty-nine
days, with forty-five days of the sentence to be served. On appeal, he presents a certified
question of law regarding the legality of the traffic stop that led to his arrest. Because the
certified question was not properly reserved, we dismiss the appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J OSEPH M. T IPTON , P.J., delivered the opinion of the court, in which JOHN E VERETT
W ILLIAMS and JEFFREY S. B IVINS, JJ., joined.

Venus Niner, Franklin, Tennessee, for the appellant, Thomas McConnell.

Robert E. Cooper, Jr., Attorney General and Reporter; Benjamin A. Ball, Assistant Attorney
General; Kim R. Helper, District Attorney General; and Kelly A. Lawrence, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

       At the suppression hearing, Franklin Police Officer Charlie Richards testified that he
was driving on Highway 96 when he saw the Defendant sitting at a flashing yellow light
“over the innerpass” near an exit ramp. He saw the Defendant’s brake lights illuminated,
which caught his attention because there were no other cars on the road. He said that as he
approached the Defendant’s car from the left lane, it remained motionless in the right lane.
The Defendant sat motionless in the driver’s seat, but was not slumped over. He could not
see the Defendant’s hands. He said he decided to stop the Defendant to “check on his
welfare and safety.” He said he angled his car behind the Defendant’s car, at which point the
Defendant drove away. Officer Richards called the dispatcher with the license tag number,
location, and description of the car. He said this probably took less than ten seconds. He
activated his emergency equipment and stopped the Defendant.

        Officer Richards testified that after the preliminary hearing, he measured the distance
and amount of time it took to travel from Southwinds Drive to the flashing yellow light
where the Defendant was sitting. He said it was seven-tenths of a mile and took fifty-three
seconds to travel at forty miles per hour. He said the amount of time the Defendant remained
stopped was unusual. Officer Richards acknowledged that he did not see the Defendant’s
car for the entire time but said there was no other traffic on the road at 1:30 a.m. He said,
“There was one set of brake lights on [Highway] 96 as far as the human eye could see.” He
said that although the Defendant’s car started moving,

              [H]e could still be sick, he could still be drunk, he could still be
              hurt, he could still be – we have a lot of diabetics that go
              through issues like that driving, there could still be something
              wrong with him. Just because he began to drive off does not
              mean everything is okay.

He acknowledged that he had not received any information from the dispatcher before he
called with the identifying information for the Defendant’s car.

       After receiving the evidence, the trial court observed:

              I’m satisfied after doing research that Officer Richards in this
              case based upon his testimony, had articulable and reasonable
              suspicion that would make his stop of the defendant’s vehicle a
              valid stop in order for him to conduct a welfare check and to
              make a determination if there was a violation of the law being
              committed by this defendant. He testified to a number of
              specific pieces of evidence, which the Court is satisfied are
              specific enough to establish articulable and reasonable
              suspicion.

                      The conduct of the defendant’s car sitting at a flashing
              yellow light a long period of time that it was and observed by
              the Officer as he approached, the motionless description of the
              driver in the seat of the vehicle after the Officer was close
              enough that he could observe him, the fact this Officer had been
              able to observe this unusual conduct of this vehicle sitting in the

                                              -2-
              middle of the road for a significant distance, he testified for
              approximately seven-tenths of a mile that the defendant was in
              the lane of traffic and not moving. Sufficient amount of time for
              this officer to develop a basis for making this stop, and he was
              able to articulate that for the Court this morning.

                     Again, based on the testimony of the Officer regarding a
              number of things, including the time of day, the lack of traffic
              and just the unusual behavior of this vehicle that he observed is
              sufficient evidence for the Court to find that there was
              reasonable suspicion for this Officer to stop the vehicle and to
              inquire further. Therefore, the Court finds that there was
              reasonable suspicion for the vehicle to be stopped and therefore
              the motion to suppress is denied.

The court filed a written order in which it found, “Officer Richards had probable cause,
based on reasonable and articulable suspicion, to initiate a welfare check of the Defendant’s
vehicle.” This appeal followed.

      The Defendant contends that the trial court erred by denying his motion to suppress.
The State contends that this court does not have jurisdiction to review the issue because the
Defendant failed to reserve a certified question of law properly. We agree with the State.

       Rule 37(b)(2)(A) of the Tennessee Rules of Criminal Procedure provides that an
appeal lies from a plea of guilty if the defendant enters into a plea agreement but explicitly
reserves with consent of the State and the trial court a certified question of law that is
dispositive of the case and satisfies four additional requirements:

              (i) the judgment of conviction or order reserving the certified
              question that is filed before the notice of appeal is filed contains
              a statement of the certified question of law that the defendant
              reserved for appellate review;

              (ii) the question of law as stated in the judgment or order
              reserving the certified question identifies clearly the scope and
              limits of the legal issue reserved;

              (iii) the judgment or order reserving the certified question
              reflects that the certified question was expressly reserved with
              the consent of the state and the trial court; and

                                              -3-
              (iv) the judgment or order reserving the certified question
              reflects that the defendant, the state, and the trial court are of the
              opinion that the certified question is dispositive of the case.

Tenn. R. Crim. P. 37(b)(2)(A)(i)-(iv); see also State v. Armstrong, 126 S.W.3d 908 (Tenn.
2003); State v. Irwin, 962 S.W.2d 477 (Tenn. 1998); State v. Pendergrass, 937 S.W.2d 834
(Tenn. 1996); State v. Preston, 759 S.W.2d 647 (Tenn. 1988).

        The amended judgment states, “Defendant’s plea agreement includes the reservation
of a certified question of law that the trial judge, district attorney and defendant agree would
be dispositive of the case: Whether the motion to suppress should have been granted because
the stop of the defendant’s vehicle was unlawful.” The State argues that the Defendant’s
question is overly broad and “does not narrowly construe the question and clearly outline the
scope and limits of the question.” The Defendant replies that the question is not overly broad
because it addresses the singular issue of the stop of the Defendant’s car.

       Upon review, we agree with the State that the question does not clearly identify the
scope and limits of the question. As our supreme court has said:

              [T]he question of law must be stated so as to clearly identify the
              scope and the limits of the legal issue reserved. For example,
              where questions of law involve the validity of searches and the
              admissibility of statements and confessions, etc., the reasons
              relied upon by defendant in the trial court at the suppression
              hearing must be identified in the statement of the certified
              question of law and review by the appellate courts will be
              limited to those passed upon by the trial judge and stated in the
              certified question, absent a constitutional requirement otherwise.

Pendergrass, 937 S.W.2d at 836 (quoting Preston, 759 S.W.2d at 650). The burden is on the
Defendant to ensure that he has complied with the requisites of Rule 37(b). See id.

        Contrary to Tennessee Rule of Appellate Procedure 37(b)(2)(A)(ii), the question
stated in this case fails to identify the basis upon which the Defendant argues that the stop
was illegal. We agree with the State that the Defendant’s issue was not properly reserved.
We conclude that this court is without jurisdiction to review the question. See, e.g., State v.
John Anthony Partin, M2010-00190-CCA-R3-CD, Sequatchie County (Tenn. Crim. App.
Feb. 24, 2011); State v. Tobias Toby Horton and Latoya Lynn Townsend, No.
W2008-01170-CCA-R3-CD, Obion County (Tenn. Crim. App. Aug. 13, 2009), app. denied
(Tenn. Dec. 14, 2009).

                                               -4-
        In so holding, we acknowledge the Defendant’s citation in his reply brief to an
unreported decision of this court, State v. Fred Arthur Stier, No. W1999-600-CCA-R3-CD,
Henry County (Tenn. Crim. App. Apr. 7, 2000). The Defendant argues that the issue raised
in that case was “whether the trial court erred in overruling the Defendant’s motion to
suppress the evidence obtained against him as the result of an unlawful stop and frisk,” and
was no more specific than the certified question he attempted to reserve. We note, however,
that the question from Fred Arthur Stier quoted in the present Defendant’s reply brief is this
court’s statement of the issue in Fred Arthur Stier and that there was no issue regarding the
proper statement and reservation of the question raised in that case. The case does not
provide any persuasive authority to our decision in the case at bar.

       In consideration of the foregoing and the record as a whole, we dismiss the appeal.


                                                   ____________________________________
                                                   JOSEPH M. TIPTON, PRESIDING JUDGE




                                             -5-